Exhibit 10.01


Summary of Chegg, Inc.
Non-Employee Director Compensation Policy


The following is a summary of the non-employee director compensation for members
of the Board of Directors (the “Board”) of Chegg, Inc. (the “Company,” “we,” or
“our”) who are not employees or officers of the Company or its subsidiaries
(“Non-employee Directors”).


I.
Annual Fees

i.
Annual Cash Retainer for Board Membership: $40,000 for general availability and
participation in meetings and conference calls of our Board.

ii.
Additional Cash Retainers for Committee Membership:

Audit Committee Chair:
$
20,000


Audit Committee member:
10,000


Compensation Committee Chair:
20,000


Compensation Committee member:
10,000


Nominating and Corporate Governance Committee Chair:
10,000


Nominating and Corporate Governance Committee member:
5,000





We pay the annual cash retainer fee and any additional fees to each Non-employee
Director in arrears in equal quarterly installments.


II.
Equity Awards

All grants of equity awards to Non-employee Directors pursuant to this Policy
will be automatic and non-discretionary and will be made in accordance with the
following provisions:
i.
Revisions: The Compensation Committee of the Board (the “Compensation Committee”
in its discretion may change and otherwise revise the terms of awards to be
granted under this Policy, including, without limitation, the number of shares
subject thereto, for awards of the same or different type granted on or after
the date the Compensation Committee determines to make any such change or
revision.

ii.
Initial Equity Grant: Each Non-employee Director shall receive a equity grant of
restricted stock units under the Company’s 2013 Equity Incentive Plan (the “2013
Plan”) having a Fair Market Value (as defined in the 2013 Plan) of $300,000 as
of the date of grant upon initial appointment to the Board. The restricted stock
units shall vest in equal quarterly installments over three years from the date
of grant, subject to such director’s continued service as a director through the
vesting date.

iii.
Annual Equity Grant: Each Non-employee Director shall receive an annual equity
grant of restricted stock units under the 2013 Plan having a Fair Market Value
(as defined in the 2013 Plan) of $175,000 as of the date of grant. The
restricted stock units shall vest in full on the one-year anniversary of the
date of grant or immediately prior to the first annual meeting of our
stockholders to occur after the date of grant, subject to such director’s
continued service as a director through the vesting date.



The restricted stock units shall vest in full upon the closing of a Corporate
Transaction (as defined in the 2013 Plan). All annual equity grants shall be
made to Non-employee Directors that are elected/re-elected at the Company’s
annual meeting of stockholders on the date of such annual meeting of
stockholders. All equity grants under this Policy will be made automatically in
accordance with the terms of this Policy and the 2013 Plan, without the need for
any additional corporate action by the Board or the Compensation Committee of
the Board.


III.
Expenses

We reimburse all reasonable out-of-pocket expenses incurred by Non-employee
Directors in attending meetings of the Board or any committee thereof.





